Citation Nr: 0025099	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  97-18 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for a low back disorder, 
currently rated 40 percent disabling.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel






INTRODUCTION

The veteran had active military service from August 1979 to 
August 1982. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1997 rating decision of the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA) which granted a 40 
percent rating for the veteran's lumbosacral strain.  

This case was remanded in December 1998 for a rating 
examination and to determine whether the veteran's 
degenerative disc disease (DDD) was part and parcel of his 
service-connected lumbosacral strain (as the low back 
disorder was then classified).  A March 2000 rating decision 
continued the 40 percent rating, but determined that lumbar 
disc disease was also service connected.  The case is now 
back for appellate review.  The issue on appeal has been 
recharacterized to reflect the expanded pathology. 


FINDING OF FACT

The veteran's service-connected low back disorder is 
manifested by symptoms reasonably reflecting pronounced 
lumbar disc disease; fixation of the spine or lower extremity 
pathology such as footdrop, so as to warrant a separate 
compensable rating, is not shown.  


CONCLUSION OF LAW

A 60 percent for low back disability is warranted.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.14, 4.21, 4.40, 4.41, 4.45, 
4.59, Diagnostic Code 5293 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim is plausible and 
thus well grounded within the meaning of 38 U.S.C.A. § 5107.  
The veteran has been examined by the VA in connection with 
his claim and has not identified any additional, relevant 
evidence. Since the 1998 remand, there has been no further 
request to obtain additional evidence, and the Board finds 
that the evidentiary record is sufficient both in scope and 
in depth for an equitable appellate decision.  Hence, the 
duty to assist mandated by 38 U.S.C.A. § 5107 is met.  

Background

On VA examination in September 1996 the veteran reported that 
his back pain had become worse and in the last year had begun 
to radiate into his legs, worse into the left leg than the 
right.  Bending, lifting, prolonged sitting and standing made 
the pain worse.  On examination he had mild paraspinal 
tenderness and mild paraspinal muscle spasm from L1 to S2.  
Flexion was limited to 30 degrees, extension was limited to 5 
degrees by acute onset of pain, lateral flexion was to 10 
degrees bilaterally, and rotation was to 25 degrees.  
Straight leg raising (SLR) was positive at 30 degrees, 
bilaterally.  The diagnosis was chronic recurrent lumbosacral 
strain with radicular pain extending into both legs but worse 
in the left leg.  It was also noted that he had generalized 
weakness in his gait, secondary to radicular pain.  X-rays 
revealed scoliosis with convexity to the left and a partially 
sacralized L6 vertebra to the right with a spina bifida 
occulta at that level.  

A private magnetic resonance imaging (MRI) scan in May 1997 
revealed disc degeneration and disc bulging at L4-5.  

June 1997 clinical records of the Spine Center reflect that 
the veteran had a posterior lumbar spinal joint 
radiofluoroscopic steroid block on the right at L4-5 and on 
the left at L3-4, L4-5, and L5-S1 levels.  

On examination by Dr. J. J. Bowden in June 1997 the veteran 
had pain and spasm at "L3-S5" to palpation.  The diagnosis 
was a bulging L4-5 disc.  

On VA examination on September 23, 1997 the veteran 
complained of increasing bilateral radicular pain, aggravated 
by bending, lifting, and prolonged sitting or standing.  He 
took Motrin and underwent physical therapy.  He complained of 
being unable to sustain an erection.  On physical examination 
he had mild paraspinal tenderness.  Flexion was limited to 30 
degrees, extension was limited to 5 degrees, lateral flexion 
was limited to 5 degrees bilaterally, and rotation was 
limited to 20 degrees.  SLR was positive bilaterally at 10 
degrees, although this caused back pain and not sciatic pain.  
He was unable to raise his legs more than 10 degrees.  The 
diagnoses were chronic recurrent lumbosacral strain, 
discogenic disease of the lumbosacral spine with marked 
decreased range of motion and pain radiating into both legs.  
The examiner commented that the lumbosacral strain and 
discogenic disease caused weakened movement and excessive 
fatigability, but that there was no evidence of 
incoordination.  The veteran stated that during flare-ups his 
pain was greatly enhanced and his range of motion was 
decreased even more than usual.  X-rays revealed an S-shaped 
scoliosis with transitional L6 vertebral body, sacralized on 
the right with associated spina bifida occulta.  

On VA examination on September 26, 1997, the examiner 
reviewed the veteran's claim file and noted that for many 
years after the veteran's inservice injury he did not have 
radicular pain, which was strong evidence that his inservice 
injury did not cause any acute disc herniation.  It was felt 
that his present DDD was a separate and distinct entity, and 
was not related to any inservice incident nor causally 
related to the lumbosacral strain.  The diagnosis was 
intervertebral disc disease of the lumbosacral spine.  

At the October 1998 Travel Board hearing, the veteran 
testified that his activity level was almost less than 50 
percent of what it would be if he had no low back disorder 
and that he recently had a spinal block to reduce back pain.  
His low back disorder rendered him unable to maintain 
consistent employment for the past 7 years, unable to 
interact normally with his two young and energetic sons, and 
unable to engage in sexual relations with his wife.  He had 
lost some mobility in his legs, and his knees sometimes 
buckled.  He was unable to walk up or down stairs.  He took 
Percocet and over-the-counter medication for pain relief.  He 
received some of his treatment from a private physician.  His 
daily activity varied; he was unable to lift heavy objects.  
He had difficulty bending and had shooting pains in his legs, 
mostly in his left leg, as well as a loss of sensation and 
giving way.  He could not drive for any extended period of 
time nor stand for a prolonged period of time.  He was not 
employed, and was last employed in clerical work.  

Dr. J. J. Bowden reported in November 1998 that he was 
treating the veteran for pain and spasm at "L3-S5."  The 
diagnosis was posttraumatic L4-5 disc bulging.  

On VA neurology examination in April 1999, the veteran 
complained of severe low back pain, and sometimes numbness, 
which radiated to his left buttock and left lower extremity, 
in the posterior aspect, down to his ankle.  He complained of 
occasional urinary, but not bowel, incontinence.  He 
complained of sexual dysfunction, but denied weakness.  He 
reported that he could still swim, but not as much as 
previously.  On examination, he had normal muscle tone, bulk, 
and strength in the lower extremities.  There was no 
objective deficit on motor examination.  Sensory examination 
was intact to all testing in all locations.  Coordination and 
cerebellar functions were normal.  He did well on heel-to-
shin testing, except that he was purposefully slow.  
Romberg's test was negative.  He was able to perform a fair 
tandem walk, but claimed that he had too much back pain to 
walk on his heels or on his toes.  Tibialis anterior and 
gastrocnemius muscles were strong.  Reflexes were 2+ and 
symmetrical in the lower extremities with downward plantar 
responses.  In a sitting position, he could elevate his legs 
to 90 degrees without evidence of discomfort or any problems.  
While lying down, he complained of extreme low back pain; but 
on examination passive movements and motor strength of the 
iliopsoas, hamstrings, and quadriceps muscles were normal.  
He had good cremasteric reflexes and good sensation in the 
sacral dermatomes.  There were no sites of regional 
anesthesia.  Rectal sphincter tone was normal and 
bulbocavernosus reflexes were present and strong.  The 
impression was that he had chronic low back pain but no 
neurological deficit on examination, which was entirely 
normal.  A handwritten notation indicates that on review of 
the claim file, past spinal X-rays had revealed "S" shaped 
scoliosis with a transitional L6 vertebra sacralized, in 
association with spina bifida occulta.  Thus, the revised 
impression was chronic low back pain related to spina bifida 
occulta.  

An additional copy of the April 1999 report bears handwritten 
notations in September and December 1999.  The September 1999 
notation indicates that there was no discrepancy between the 
findings and the stated impression.  The fact that someone 
had a herniated disc, did not imply that something had to be 
abnormal on a neurology examination.  In December 1999 it was 
noted that an MRI of the lumbar spine revealed disc bulging 
at L4-5 and L5-S1, with mild central disc protrusion at L4-5 
but no neural impingement, as well as mild degenerative 
changes.  

On VA examination in May 1999 the veteran reported that his 
low back pain radiated into his left leg, and occasionally 
into his right leg.  Coughing, sneezing, and straining at 
stool aggravated the back pain.  On examination he had 
difficulty bending to dress and undress.  He could rise onto 
his tiptoes and rock-up onto his heels.  Trendelenburg's test 
was negative.  He could squat to half of normal.  Pressure 
anywhere on the thoracolumbar and lumbosacral spine caused 
discomfort.  Low back flexion was to 30 degrees with pain in 
the back and into the left buttock.  Extension was to 10 
degrees with some discomfort.  Lateral flexion was to 20 
degrees to the right and the left, above L2 with a good curve 
in the thoracic region but not in the lumbar area.  Rotation 
was to 45 degrees to the right and to the left, without pain.  
The right thigh was 1/8 of an inch smaller in circumference 
than the left but the calves were equal.  SLR was to 80 
degrees on the right and to 75 degrees on the left, with 
marked pain.  Right knee jerk was 0 and left knee jerk was 
3+; ankle jerks were 1+ bilaterally.  Babinski's reflexes 
were normal, bilaterally.  Sensation was intact from the 
groin to the toes.  There were no areas of anesthesia and no 
real dermatomal mapping.  On the lateral aspect of the left 
thigh and down over the crest of the tibia, to the ankle, 
there was not the same sensation to pressure as on the right.  
The impression was herniated disc with some disorder 
involving the peripheral nerves.  The examiner opined that 
there was a relationship between the veteran's injury in 
service and his current herniated lumbar disc with left 
sciatica.  
On VA examination in September 1999 (by the physician who 
conducted the May 1999 examination) it was noted that the 
veteran's lumbar spine structure "precludes a nonstable 
lumbosacral area."  Two MRI's had shown a bulging disc at 
L4-5 but one had revealed that at the L5-S1 level, on the 
left, there was some displacement of the nerve root.  The 
veteran had had injections with some mild opiates which had 
not brought about any great change.  With respect to the 
findings on examination in May 1999 it was noted that motion, 
other than rotation, was above the L2 level, indicating a 
rigid lower lumbar spine onto the pelvis.  There was a very 
slight tilt of the spine with the occiput to the right of the 
mid-sacrum.  The definite limitation of motion of SLR was 
with considerable discomfort.  With stress applied, there was 
further limitation of SLR, again with marked pain.  Right 
knee jerk could not be obtained and there was no evidence of 
sensory loss in either lower extremity.  Those with 
congenital anomalies of the lumbosacral region, as indicated 
by the veteran's X-rays, were at risk.  There was a definite 
change in the manner in which they articulate this portion of 
the body and a fair number of them show considerable 
aggravation and stress changes within the lumbosacral region, 
primarily centered on either one side or the other.  
Scoliosis in this area could be part and parcel of the body's 
attempt to react to the limited function on one side or the 
other at the lumbosacral region, and this could cause varying 
amounts of irritation and stress against nerve roots as they 
exited the spinal canal through the foramen.  Although the 
MRI indicated no free disk material, it did indicate bulging 
discs which could be causing pressure against such nerve 
roots.  After a review of the veteran' chart, it was felt 
that there was a definite situation involved from a 
musculoskeletal view.  How much of the symptom complex and 
presentation was due to this and how much was due to 
[emotional] overlay could not be specified.  

A December 1999 VA MRI revealed disc bulging at L4-5 and L5-
S1 with mild central disc protrusion at L4-5.  No neural 
impingement was seen but there were mild degenerative 
changes.  

In March 2000 the VA physician who conducted the May and 
September 1999 examinations stated that the tests and past 
MRIs did not reveal a major herniation or nerve root 
displacement at the foramen but there was an indication of 
change at the L4-5 level which could have begun at the time 
of the inservice injury.  He was concerned about the loss of 
right knee jerk.  It was his opinion that the initiating 
episode could be the inservice injury and that the veteran 
could have had neurologic irritation at L4-5 with associated 
symptoms and limited lumbar function since then.  

On further VA examination by the same VA examiner in April 
2000, it was noted that the veteran walked with a marked limp 
and used a self-constructed cane to maintain an upright 
position.  He had no urinary problem, although he had 
difficulty in the past.  He now had a problem with stool but 
was in the process of being treated for that.  He had no sex 
life.  He had radiation of pain over the sciatic distribution 
in the left leg.  He used a cane on the left side.  
Undressing for the examination was a major undertaking.  

On examination the veteran did not stand erect.  He stood 
with both lower extremities at zero degrees of internal and 
external rotation and with the hips and knees at zero degrees 
of extension.  There was a definite tilt of the torso to the 
left and the left shoulder was held one and a-half inches 
lower than the right.  There was almost a straight line over 
the thoracic and lumbar spinal status, even though the 
cervical region tended to tilt very slightly to the left and 
the head was held rotated and tilted to the left.  There was 
no reaction to palpation along the thoracic and lumbar 
spinous processes or on manipulation.  There was a feeling of 
spasm of the paraspinal muscles, but no pain on deep pressure 
over the PSIS or the sciatic notches.  

The veteran could flex his back to 30 degrees but complained 
bitterly of pain in both buttocks.  Extension was to 10 
degrees, with discomfort in the lower lumbar region.  Lateral 
flexion to the left was to 10 degrees above L2 and to the 
right it was to 15 degrees above L4.  The lumbar spinal area 
was rigidly straight on both of these motions.  Rotation was 
to 45 degrees to the right and to 60 degrees to the left 
without any apparent or reported pain.  The left thigh was 1/4 
inch less in circumference, and the right calf was 1/8 inch 
less in circumference.  In a seated position, SLR was to 10 
degrees on the right with pain and to 15 degrees on the left 
with marked pain.  These pains were primarily in the lower 
lumbar region.  Right knee jerk was not obtainable, but other 
lower extremity reflexes were obtainable.  On testing of 
muscle strength of the extensor hallucis longus, the veteran 
could cock-up both great toes, and resistance to pressure 
against them was about equal.  Babinski's reflexes were 
normal.  Sensation was intact in the lower extremities and 
there were no areas of anesthesia.  There was no dermatomal 
mapping as such.  The veteran's only reaction to this was 
that no matter where he was touched, the left leg did not 
seem to be as sensitive as the right.  

It was felt that the veteran's clinical picture was a "real 
enigma."  There was no doubt that he had some deep overlay 
but there was some definite findings, especially the loss of 
right knee jerk, limitation of motion, positioning of the 
lumbar spine, and reaction to SLR.  The examiner noted that 
although the initial X-rays and MRI indicated six lumbar type 
vertebrae, all printed reports referred to only five lumbar-
type vertebrae.   

In May 2000 this same VA examiner noted the results of prior 
VA examinations, including the ranges of motion reported in 
May and September 1999 and April 2000, and commented that 
since the ranges of motion were within the same range, he 
could not say that the motion was weakened to any extent.  
Since the ranges of motion were within a fairly equal limit, 
the veteran's situation was static.  It was apparent that an 
attempt at increased motion would increase the pain.  There 
did not appear to be any incoordination within the recorded 
motions and the examiner could not predict any limitation of 
motion greater than those already recorded.  One of the major 
findings of concern was the loss of right knee jerk, 
indicating some disturbance in the lower lumbar area.  

Legal Analysis

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate Diagnostic Codes (DCs) identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
All potentially applicable regulations must be applied, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), including 38 
C.F.R. §§ 4.1, 4.2, and 4.10 which require that the entire 
recorded history be reviewed with an emphasis on the effects 
of disability, particularly on limitation of ordinary 
activity and lack of usefulness.  Not all disabilities will 
show all the findings specified in the rating criteria but 
coordination of the rating with functional impairment is 
required.  38 C.F.R. § 4.21.  The higher of two evaluations 
will be assigned if the disability more closely approximates 
the criteria for that rating.  Otherwise, the lower rating is 
assigned. 38 C.F.R. § 4.7.  The present disability level is 
the primary concern and past medical reports do not take 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  However, the most recent examination is not 
necessarily and always controlling; rather, consideration is 
given not only to the evidence as a whole but to both the 
recency and adequacy of examinations.  Powell v. West, 13 
Vet. App. 31, 35 (1999).  

Under 38 C.F.R. § 4.40 and § 4.45 functional impairment from 
pain or weakness, with actual pathology, is not "subsumed" 
in ratings based solely on limited motion and a higher rating 
than actually demonstrated by limitation of motion alone, 
even if the limited motion is compensable, is not a form of 
prohibited pyramiding under 38 C.F.R. § 4.14.  Thus, there 
may be additional limitation of motion from pain or on 
repeated use of the joint.  DeLuca v. Brown, 8 Vet. App. 202, 
206-08 (1995).  With joint pathology painful motion is a 
disability factor, with behavioral changes on testing being 
corroborating evidence thereof, and warrants at least the 
minimum rating.  38 C.F.R. § 4.59.  

The RO has rated the lumbosacral spine disability under 
38 C.F.R. § 4.71a, DC 5293 and has assigned a 40 percent 
evaluation for severe intervertebral disc syndrome (IVDS).  

Under 38 C.F.R. § 4.71a, DC 5293 severe IVDS with recurring 
attacks, with intermittent relief warrants a 40 percent 
schedular rating and a maximum 60 percent schedular rating 
encompasses pronounced IVDS with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc 
with little intermittent relief.  

It is noteworthy that the current rating of 40 percent is the 
maximum rating that may be assigned under Diagnostic Codes 
5292 (for limitation of lumbar motion) and 5295 (for 
lumbosacral strain).  Thus, those codes provide no basis for 
increase in this case.  In addition to the 60 percent rating 
available for pronounced IVDS, higher ratings are also 
possible for low back disability where there is unfavorable 
ankylosis of the lumbosacral spine, which would warrant a 50 
percent rating under DC 5289 or where there is complete bony 
fixation (ankylosis) of the spine at a favorable or 
unfavorable angle which would warrant 60 and 100 percent 
ratings, respectively, under DC 5286. 

Here, ankylosis of the spine has never been noted, which 
leaves us with Code 5293, for IVDS.  Findings on examinations 
have included persistent symptoms of muscle spasm (see, e.g., 
May 2000 VA examination report), sciatic neuropathy with 
recorded complaints of characteristic pain, and absent knee 
jerk (albeit intact ankle jerk).  There is no indication that 
the veteran has more than little intermittent relief; In 
fact, evidence points to the contrary in that he has received 
lumbar block injections.  Such findings reasonably 
approximate the criteria for pronounced intervertebral disc 
syndrome under Code 5293, and warrant a 60 percent rating for 
the disorder.  As noted previously, disability equivalent to 
fixation of the spine is not demonstrated (nor alleged, even 
on occasion of exacerbation or due to pain),; accordingly, a 
schedular rating in excess of 60 percent (under alternate 
codes since 60 is the maximum rating under Code 5293) is not 
warranted.  

There remains for consideration whether lower extremity 
neurological impairment warrants a separate compensable 
rating.  In Bierman v. Brown, 6 Vet. App. 125 (1994) the 
question of pyramiding when IVDS is rated 60 percent and 
there is loss of use of a foot (paralysis of the common 
peroneal nerve) was addressed.  It was held that the two 
diagnostic codes involved, Code 5293 and Code 8521 (for 
paralysis of the common peroneal nerve) did not result in 
pyramiding if there was actual foot drop.  Here, there is no 
showing of footdrop or of any other indications of such 
severe neurological lower extremity disability.  
Consequently, any associated lower extremity disability is 
encompassed in the rating under Core 5293, and a separate 
compensable rating for such impairment is not warranted.  

ORDER

A 60 percent rating for low back disability is granted, 
subject to the regulations governing payment of monetary 
awards.  



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

